FREEDMAN, J.,
concurring. I concur in the result reached by the majority. I concur that General Statutes § 52-417 is not the exclusive method available to confirm an arbitration award. I also concur in the majority’s well reasoned conclusions regarding the issues of credit for the L & M claim and the awarding of interest.
Where I disagree with the majority is in its conclusion that after an arbitration award is made pursuant to the terms of a contract, where there is no issue regarding the validity of the contract itself, the award may thereafter be avoided “in accordance with general principles of contract law.” General Statutes § 52-408 provides in pertinent part that an arbitration provision in a contract is “valid, irrevocable and enforceable, except when there exists sufficient cause at law or in equity for the avoidance of written contracts generally.” “This means that an arbitration agreement, like any other, can be declared void for fraud, misrepresentation, duress or undue influence, among other reasons not pertinent here.” Dewart v. Northeastern Gas Transmission Co., 140 Conn. 446, 449, 101 A.2d 299 (1953). It does not mean that an arbitration award already made pursuant to a valid contract, as is the case here, may thereafter be avoided by applying the general principles of contract law to the award itself.
An arbitration award may be vacated, modified or corrected if the award violates any one or more of the proscriptions contained in General Statutes § 52-4181 *138(vacating an award) or § 52-4192 (modifying or correcting an award). In order to vacate, modify or correct such award, however, an application must be made to the Superior Court within thirty days from the time the party seeking such relief receives notice of the award. See General Statutes § 52-420 (b).3 No such application was made in this matter.
In addition, there are two common law “grounds for vacating an arbitration award: (1) the award rules on the constitutionality of a statute . . . [and] (2) the award violates clear public policy . . . .” (Citations omitted.) Garrity v. McCaskey, 223 Conn. 1, 6, 612 A.2d 742 (1992). Neither ground is at issue in this matter.
The trial court, therefore, was bound to confirm the arbitration award, not because the award did not violate the general principles of contract law but because (1) the defendants failed properly to pursue their remedies pursuant to §§ 52-418 and 52-419 and (2) there existed no common law ground for vacating the award.
Accordingly I agree with the result.

 General Statutes § 52-418 provides in pertinent part: “(a) Upon the application of any party to an arbitration, the superior court . . . shall make an order vacating the award if it finds any of the following defects: (1) If the award has been procured by corruption, fraud or undue means; (2) if there has been evident partiality or corruption on the part of any arbitrator; (3) if the arbitrators have been guilty of misconduct in refusing to postpone the hearing upon sufficient cause shown or in refusing to hear evidence pertinent and material to the controversy or of any other action by which the rights of any party have been prejudiced; or (4) if the arbitrators have exceeded their powers or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.”


 General Statutes § 52-419 provides in pertinent part: “(a) Upon the application of any party to an arbitration, the superior court . . . shall malee an order modifying or correcting the award if it finds any of the following defects: (1) If there has been an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award; (2) if the arbitrators have awarded upon a matter not submitted to them unless it is a matter not affecting the merits of the decision upon the matters submitted; or (3) if the award is imperfect in matter of form not affecting the merits of the controversy.”


 General Statutes § 52-420 (b) provides: “No motion to vacate, modify or correct an award may be made after thirty days from the notice of the award to the party to the arbitration who makes the motion.”